internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-104634-02 date date legend x a f g h d1 d2 dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling that x's income from a residential apartment building is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x was a c_corporation whose stock was held by a x elected to be an s_corporation effective d2 x is engaged in owning and operating a residential apartment building containing f residential units x directly and through contractors provides various services in plr-104634-02 operating the residential apartment building services with respect to the residential apartment building are uniform for each of the leases x’s responsibilities for the residential units include but are not limited to monitoring and inspecting the premises performing masonry work inspecting and maintaining roofing structural_components maintaining structural foundation maintaining sewers maintaining outside lights repairing sidewalks providing security handling tenants’ complaints contracting and scheduling repair work supervising all independent_contractor work supervising employees negotiating and preparing leases preparing payment for vendors providing 24-hour on call services for emergencies performing collection duties and reviewing and contracting for insurance coverage x is also responsible for paying the property_tax assessments on the residential apartment building additionally x's responsibilities for the residential units also include performing snow removal performing pest control performing electrical work and performing repairs performing plumbing work and repairs performing carpentry work and repairs replacing plumbing fixtures maintaining floors maintaining heating systems and providing janitorial services for the taxable_year ending d1 x received approximately dollar_figureg in gross rental income and paid approximately dollar_figureh in relevant expenses other than depreciation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not plr-104634-02 limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the income that x derives from the residential apartment building is income from the active trade_or_business of renting property and is not passive_investment_income as described in d c i except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is a small_business_corporation eligible to make an s election under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours j thomas hines j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
